EXHIBIT 10.2

FIRST AMENDMENT TO SALE AND PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO SALE AND PURCHASE AGREEMENT (“Amendment”), dated as of
June 25, 2014, is made between HARRISON PLACE INVESTMENTS, LLC, an Indiana
limited liability company (“Seller”), and STEADFAST ASSET HOLDINGS, INC., a
California corporation (“Buyer”), with reference to the following facts:
A.Seller and Buyer entered into that certain Sale and Purchase Agreement dated
April 29, 2014 (“Agreement”) for the purchase and sale of that certain
real property commonly known as “Harrison Place Apartments” located at 5812
Beatle Drive, Indianapolis, Indiana, as more particularly described in the
Agreement. Except as otherwise expressly defined in this Amendment, all
initially capitalized terms used in this Amendment have the same meanings as in
the Agreement.
B.Since the Contract Date, the occupancy rate in the apartments on the Real
Property has reduced. Accordingly, the parties now desire to amend the Agreement
to provide that, upon Closing, Buyer shall be entitled to a credit against the
Purchase Price in the amount of Thirty-Five Thousand Seven Hundred Fifty and
00/100 Dollars ($35,750.00) (“Reduced Occupancy Credit”) to compensate Buyer for
losses resulting from such reduction in occupancy, and to further amend the
Agreement as provided below.
THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
1.Buyer Credit. At Closing, Buyer shall receive a credit against the Purchase
Price in an amount equal to the Reduced Occupancy Credit.
2.    Counterparts; Copies. This Amendment may be executed and delivered in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original, and all of which shall constitute one and the same
instrument. Electronic, photocopy and facsimile copies of signatures may be used
in place and stead of original signatures with the same force and effect as
originals.
3.    Conflicts. If any conflict between this Amendment and the Agreement should
arise, the terms of this Amendment shall control.
4.    Continuing Effect. There are no other amendments or modifications to the
Agreement other than this Amendment. Except as expressly amended by this
Amendment, the Agreement shall remain in full force and effect and is hereby
ratified and reaffirmed.
5.    Authority. The individual(s) executing this Amendment on behalf of each
party hereto hereby represent and warrant that he or she has the capacity, with
full power and authority, to bind such party to the terms and provisions of this
Amendment.
6.    Attorneys’ Fees. In any action to enforce or interpret the provisions of
this Amendment, the prevailing party shall be entitled to an award of its
reasonable attorneys’ fees and costs.
[Signatures Appear on Following Page(s)]

    
1

    

--------------------------------------------------------------------------------



Executed as of the date first written above.


                
SELLER:
 
HARRISON PLACE INVESTMENTS, LLC, an Indiana limited liability company

        
By:
Brown Realty Manager, Inc., a Delaware corporation, as co-manager

    
    
By:
/s/ Thomas R. Burton
Name:
Thomas R. Burton
Title:
Vice President



By:
JCAP Management Limited Partnership, an Arizona limited partnership, as
co-manager



    
By:
/s/ Brian Johnson, President
 
Brian Johnson, President



                

    
S-1

    



--------------------------------------------------------------------------------





    
BUYER:
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation



    
By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Vice President




    
S-2

    